Citation Nr: 1610932	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1984, January 1989 to September 1989, October 1989 to September 1990, and January 1991 to April 1991.  He also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran presented testimony at a hearing chaired by the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran has a lumbar spine disability that was incurred in the line of duty in active duty service, manifested within one year of separation from active duty service, or is otherwise related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An April 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service treatment records have been obtained and considered.  In a July 1998 lay statement, the Veteran identified treatment for low back pain in 1985.  He stated that he attempted to obtain these records and that he was informed that the records had been destroyed.  As such, a remand to obtain these records is not required.  Moreover, the Veteran has not identified any additional outstanding records specifically related to the claim that VA should seek to obtain on his behalf.  In fact, he was provided an additional opportunity in February 2015 to identify any outstanding treatment records.  He responded that same month and stated that he had no remaining evidence to submit.  

The Veteran was afforded a VA examination in February 2012.  Pursuant to an October 2014 Board remand, the RO obtained an addendum medical opinion in December 2014.  When read together, the February 2012 and December 2014 reports are adequate as to an etiology opinion because the examiner reviewed the claims file, considered the Veteran's contentions, and supported his conclusion with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As an adequate medical opinion and outstanding VA treatment records have been obtained, there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Initially, it is important to note that the Veteran has a current lumbar spine disability.  See February 2012 MRI report.

The Veteran contends that his currently diagnosed lumbar spine disability is related to service.  For the reasons set forth below, the Board finds that the preponderance of the evidence is against the claim.    

Specifically, the Veteran asserts that he injured his back in a 1979 in-service bicycle accident during which he fell from his bicycle and landed on his back.  He stated that he sought treatment for low back pain in August 1985 from a private provider and that he attempted to obtain these records but was informed that the records had been destroyed.  He further stated that he had "consistent" pain in the lower back since that time.  See July 1998 lay statement.  

In the alternative, he states that he injured his back during in-service parachute jumps, to include one particular jump in 1990 where he stated he landed extremely "hard."  He stated that his back was sore after jumps and that he took over-the-counter pain medication.  He also mentioned that he had difficulty standing in formation due to back pain approximately four years after the 1990 jump.  See November 2011 hearing transcript.  

The Veteran's service treatment records are silent for a report of back pain or a diagnosis of a lumbar spine disability.  The August 1979 bicycle incident is documented in the service treatment records.  The Veteran was noted to have abrasions on his back but these abrasions were described to be superficial.  The service records also reveal that the Veteran has a parachute badge.  However, the records do not reveal that the Veteran sought treatment for a back injury at any time during service, to include in August 1979 and 1990.  He affirmatively denied back pain in October 1988, April 1991, and September 1993.  In fact, he was afforded service examinations in January 1980, February 1982, September 1984, March 1987, October 1988, April 1991, and September 1993, all of which indicate a normal evaluation of the spine.  In this regard, the Board considers the service records created contemporaneously with the events they document to be more probative than current statements reciting a past medical history.  

The Veteran last separated from active duty in April 1991 and retired from the reserves in April 1998.  During the Board hearing, the Veteran asserted that he had difficulty standing in formation due to back pain in approximately 1994.  See November 2011 Board hearing transcript.  However, this is approximately three years after separation from active service.  Although he did not retire from reserve service until April 1998, there is no indication in the record of a lumbar spine disability or a lumbar spine injury in 1994.      

The earliest documented evidence of back pain is in a December 1997 radiology report of the cervical spine.  Back pain is noted but no diagnosis regarding the lumbar spine was rendered.  A May 1998 radiology report provided a diagnosis of mild degenerative disk disease of the lumbar spine.  The Board notes that this evidence is dated approximately twenty years after the in-service 1979 injury, approximately eight years after the alleged 1990 in-service jump, and approximately seven years after separation from active duty service.  The prolonged period without treatment or diagnosis factors against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The notation of back pain in the December 1997 radiology report of the cervical spine alone cannot warrant service connection for a lumbar spine disability as the radiology report provides no notation of a lumbar spine injury or lumbar spine disability.  Moreover, the claims file does not reveal evidence of a lumbar spine injury or disability at this time nor has the Veteran alleged that he injured his back during this timeframe.  The May 1998 radiology report is the first notation of a lumbar spine disability, which was rendered after retirement from the reserves.  The fact that degenerative disc disease was diagnosed one month after retirement from the reserves is not a basis for which service connection can be granted.  Presumptions do not generally apply to periods of reserve service, particularly the presumption of service connection.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  

The Veteran was nonetheless afforded a VA examination in February 2012 in order to determine whether the Veteran's current lumbar spine disability is related to active service or his reserve service.  An addendum opinion was obtained in December 2014.  When read together, these medical opinions are adequate and probative.  The examiner noted that the Veteran was an active runner, with a history of long distance running.  The Veteran described low back pain and stiffness since approximately 1997.  The examiner found it significant that a distinct lumbar spine injury that could be related to the onset of back pain was not found in the service treatment records.  The examiner opined that it would be speculative to conclude that the Veteran's current lumbar spine disability is related to service due to the Veteran's post-service history of long-distance running.  The Board understands the examiner to state that the Veteran's current lumbar spine disability is possibly related to the Veteran's post-service active lifestyle.  

There is no competent and credible evidence linking the Veteran's lumbar spine disability to service.  In August 2011, the Veteran reported to a VA health provider a history of pain that began during military service.  See August 2011 VA treatment record.  However, mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The Veteran's post-service treatment records document reports of low back pain and his long distance running but do not include a medical statement associating the Veteran's low back disability to service.  

The only evidence suggesting a relationship between his current lumbar spine disability and his active service comes from the Veteran himself.  However, the Veteran is not competent to render a medical opinion regarding the etiology of his lumbar spine disability as he does not have the requisite medical knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).

The Veteran is competent to describe his pain and the duration of his pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, based on the contemporaneous service records in which the Veteran denied back pain and was found to have a normal spine evaluation on several occasions during active service, the Board does not find the Veteran's statements regarding back pain in service to be persuasive.  Moreover, the Board does not find that there is credible evidence of continuous back pain since separation from active service in April 1991 given that the Veteran affirmatively denied back pain and had normal spine evaluations in April 1991 and September 1993.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran); Curry, 7 Vet. App. at 68; Madden, 125 F.3d at 1481.  

In summary, the Board finds no credible and competent evidence linking his lumbar spine disability to active or reserve service.  In reaching the decision that service connection for a lumbar spine disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a lumbar spine disability, to include degenerative disc disease and degenerative joint disease, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


